Citation Nr: 1013730	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-06 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diverticulitis as 
secondary to the Veteran's service-connected irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for stricture of the 
rectum and anus as secondary to diverticulitis claimed as 
secondary to the Veteran's service-connected IBS.

3.  Entitlement to service connection for a parastomal hernia 
as secondary to diverticulitis as secondary to the Veteran's 
service-connected IBS.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in combat and had active service from 
March 1942 to January 1947, from December 1947 to May 1948, 
and from August 1950 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for irritable bowel 
syndrome.  

2.  The medical evidence indicates that the Veteran's 
diverticulitis, stricture of the anus and rectum, and a 
parastomal hernia is related, at least in part, to his 
service-connected irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  Diverticulitis is proximately due to, the result of, or 
aggravated by the Veteran's service-connected irritable bowel 
syndrome.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  Stricture of the rectum and anus is proximately due to, 
the result of, or aggravated by the Veteran's service-
connected irritable bowel syndrome.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

3.  A parastomal hernia is proximately due to, the result of, 
or aggravated by the Veteran's service-connected irritable 
bowel syndrome.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
diverticulitis, stricture of the anus and rectum, and a 
parastomal hernia, which represent complete grants of the 
benefits sought on appeal.  As such, no discussion of VA's 
duty to notify or assist is necessary.

The Veteran seeks service connection for diverticulitis, 
stricture of the rectum and anus, and parastomal hernia.  He 
asserts that the conditions are the result of or were caused 
by his service-connected irritable bowel syndrome.  He has 
argued that "but for" his IBS, he would not have developed 
diverticulitis which begat stricture of the rectum/anus and a 
parastomal hernia.  

To support his claim for benefits, the Veteran has submitted 
private gastrointestinal records from 2002 to 2005.  These 
records do show treatment for all three conditions.  More 
importantly from these records is a letter written from the 
Veteran's treating physician, a Dr. C. B. Dunn, Jr.  The 
letter was written in September 2005, and it states the 
following:

	. . . [The Veteran] has IBS with 
prominent constipation.  This condition 
complicated his Diverticular Disease.  
This caused him to perforate and require 
surgery. . . 

Another record of interest is also dated September 2005 and 
is from a Dr. W. T. Ferguson.  In the "Recommendation" 
portion of the record, Dr. Ferguson wrote that the Veteran 
had IBS.  He indicated that the Veteran's IBS "apparently 
caused a lot of constipation" which then aggravated his 
diverticular disease that lead to a perforation in the colon.  
This perforation begat a colostomy that produced a parastomal 
hernia.  

In conjunction with the Veteran's claim for benefits, his 
voluminous records were forwarded to a VA nurse practitioner 
who was asked to express an opinion with respect to the 
Veteran's assertions.  The medical care provider reviewed the 
Veteran's claims folder and the statements provided by Drs. 
Dunn and Ferguson.  She noted that while Drs. Dunn and 
Ferguson found that the Veteran's IBS lead to constipation 
which in turn produced diverticulitis and the two other 
conditions on appeal, the writer believed that there were 
other nonservice-connected disabilities, including the 
Veteran's overall age, also could have led to the development 
of the three disabilities at issue.  She added that there 
were a multitude of conditions that produced the three at-
issue disabilities and that the Veteran's IBS was not the 
major contributing factor.  

It is noted that the only medical opinion establishing some 
type of relationship between the Veteran's service-connected 
disorder and the three disabilities are the statements from 
Doctors Dunn and Ferguson.  None of the other medical records 
contained in the claims folder provide either a positive or 
negative opinion with respect to any relationship between the 
disorders and disabilities.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Moreover, service connection may also be granted for 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Because the Veteran submitted his claim prior to 
October 10, 2006 (the effective date of the amended 
provisions), the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.

The medical evidence shows that the Veteran now suffers from 
diverticulitis, stricture of the rectum and anus, and a 
parastomal hernia.  The Veteran's treating physicians have 
opined that "but for" the Veteran's service-connected IBS, 
he would not have developed diverticulitis, stricture of the 
rectum and anus, and a parastomal hernia.  A VA nurse 
practitioner has indicated that the Veteran's IBS may have 
been a factor in the development of these conditions but that 
other nonservice-connected disabilities, along with the 
Veteran's age, may also have contributed to the development 
of the disorders/disabilities.  

With regard to this evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a claims file review, as it 
pertains to obtaining an overview of a Veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the Veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the Veteran's private 
doctors' conclusions to be more probative than the 
supposition provided by the VA nurse practitioner.  The 
doctors both had hands-on experience in dealing with the 
Veteran's various medical problems, symptoms, and 
manifestations.  Both of the doctors had a long history in 
treating the Veteran and both were very definite in making 
their assertions.  With respect to the opinion provided by 
the VA medical care provider, while he did offer a detailed 
analysis in his opinion, he did not conclusively rule-out the 
conclusions offered by Drs. Dunn and Ferguson.  To the Board, 
it seems as though the private physicians have based their 
assertions after treating the Veteran and observing the 
progressions of the three disorders whereas the VA nurse 
practitioner has offered a cold, equivocal opinion that is 
possibly deficient.  

Accordingly, the Board attaches the most significant 
probative value to the statements provided by Dr. Dunn and 
Dr. Ferguson as they are consistent with the evidence of 
record and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  The 
Court pointed out in Gilbert that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the Veteran is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the Veteran's diverticulitis, stricture of the rectum and 
anus, the parastomal hernia are all complications and/or 
secondary to the Veteran's service-connected IBS.  Therefore, 
service connection can be granted on a secondary basis, and 
as such, secondary service connection is warranted in this 
case.


ORDER

Service connection for diverticulitis is granted.

Service connection for stricture of the rectum and anus is 
granted.

Service connection for a parastomal hernia is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


